 

Form 10-Q
Page 44
Exhibit 10.5
THE TIMBERLAND COMPANY
2007 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     The Timberland Company, a Delaware corporation, (the “Company”) hereby
grants effective as of <<Date of Grant>> to <<Employee Name>>, <<RSU Amount>>
Restricted Stock Units (“RSUs”), which if and when vested will be delivered to
you, on a one-for-one basis, in shares of Class A Common Stock of the Company
(the “Stock”), and which are subject to the terms and conditions set forth below
and attached hereto. Such additional terms and conditions are incorporated
herein and made part hereof. Unless defined herein, capitalized terms shall be
defined in the 2007 Incentive Plan
     Vesting of the Restricted Stock Units. The Restricted Stock Units will vest
in the amounts and on the dates as set forth below:

         
     
       
 
  RSUs on <<First Anniversary of Grant>>      
 
       
     
       
 
  RSUs on <<Second Anniversary of Grant>>      
 
       
     
       
 
  RSUs on <<Third Anniversary of Grant>>      

                  THE TIMBERLAND COMPANY    
 
           
     
  By:        
 
       
 
                ACKNOWLEDGED AND RECEIVED    

                 
Date:
       
 
                     
 
Participant’s Signature        

TERMS AND CONDITIONS OF AGREEMENT ARE ATTACHED HERETO.



--------------------------------------------------------------------------------



 



 

Form 10-Q
Page 45
RESTRICTED STOCK UNIT AGREEMENT
ADDITIONAL TERMS AND CONDITIONS
          This Award of Restricted Stock Units (“RSUs”) is made under The
Timberland Company 2007 Incentive Plan (the “2007 Plan”), and is subject to the
restrictions and conditions set forth below and in the 2007 Plan, which is
incorporated herein by reference with the same effect as if set forth herein in
full. All terms used herein shall have the same meaning as in the 2007 Plan,
except as otherwise expressly provided. The term “vest” as used herein means the
lapsing of the restrictions described herein and in the 2007 Plan with respect
to one or more of the RSUs.
     In consideration of the Company’s accepting this Restricted Stock Unit
Agreement and transferring to the Participant the RSUs provided for herein, the
Participant hereby agrees with the Company as follows:
     1. The RSUs acquired by the Participant pursuant to this Restricted Stock
Unit Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the 2007 Plan. The
Participant understands that once a certificate has been delivered to the
Participant in respect of shares of Stock acquired hereunder due to vesting
pursuant to Paragraph 2, the Participant will be free to sell the shares of
Stock evidenced by such certificate, subject to applicable requirements of
federal and state securities laws.
     2. The RSUs acquired hereunder shall vest in accordance with the provisions
of this Paragraph 2 and the applicable provisions of the 2007 Plan and be
delivered to the Participant in an equivalent number of shares of Stock upon
vesting. The RSUs shall vest equally in thirds on each of the first three
anniversaries of the date of grant as provided for on the front cover of this
Restricted Stock Unit Agreement, provided that the Participant shall vest in the
RSUs only if he or she continues to be employed (without any break in
employment) by the Company or its subsidiaries on the vesting date except as
otherwise provided herein.
     3. In the event of the death of a Participant, each RSU held immediately
prior to death shall immediately vest and the shares of Stock delivered with
respect thereto may be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of by the Participant’s executor or administrator, or by
the person or persons to whom the shares of Stock are transferred by will or the
applicable laws of descent and distribution.
     4. If a Participant’s employment with the Company or its subsidiaries
terminates for any reason other than death, all RSUs held by the Participant
that have not yet vested shall terminate. Employment shall not be considered
terminated (i) in the case of sick leave or other bona fide leave of absence
approved for purposes of the 2007 Plan by the Management Development and
Compensation Committee, so long as the Participant’s right to reemployment is
guaranteed either by statute or by contract, or (ii) in the case of a transfer
of employment between the Company and a subsidiary or between subsidiaries, or
to the employment of a corporation (or a parent or subsidiary corporation of
such corporation) issuing or assuming an RSU in a transaction to which section
424(a) of the Code applies.
     5. The Participant expressly acknowledges that the vesting of the RSUs
acquired hereunder will give rise to “wages” subject to withholding. The
Participant expressly acknowledges and agrees that his or her rights hereunder
are subject to him or her paying to the Company, by the delivery of shares of
Stock acquired hereunder (or by such other means as may be acceptable to the
Administrator in its discretion), all taxes required to be withheld in
connection with such vesting.



--------------------------------------------------------------------------------



 



 

Form 10-Q
Page 46
     6. Pursuant to the terms and conditions set out in the 2007 Plan, the RSUs
granted in this Agreement are wholly discretionary and do not give any right or
claim to receive RSUs in the future. These RSUs, and future RSUs, if any, do not
form part of a contract of employment or any other working arrangement with the
Company or its affiliates and are not a guarantee of continued employment. Nor
do these RSUs, or future RSUs, become a term or condition of employment, unless
prescribed by law.
     Future RSUs, if any, will continue to be granted at the sole discretion of
the Company, which includes but is not limited to the discretion to cease
granting RSUs, change the type of RSUs granted and/or change the terms and
conditions of any future RSUs.
     7. In order to manage and administer the 2007 Plan, the Administrator will
need to process Participant’s personal data (electronically or otherwise),
including but not limited to communicating such data to the Company’s group of
companies and any third party administrator. By signing the Agreement the
Participant acknowledges receipt of this notification and acknowledges that
he/she understands that he/she may object to portions of the processing of
his/her personal data. However, such objection may affect participation in the
2007 Plan or result in exclusion from participation in the 2007 Plan.
     8. By executing this Restricted Stock Unit Agreement, the Participant
represents that he or she accepts this Award of Restricted Stock Units, agrees
to the terms hereof, and acknowledges that he or she has received a copy of the
2007 Plan and is familiar with the terms and provisions of the 2007 Plan.
     9. This Agreement shall be governed by and construed in accordance with the
laws of the State of New Hampshire.